PER CURIAM.
We granted certiorari in this case and after hearing oral argument and considering the record we find the order of the Deputy Commissioner adequately sustained by the evidence under our rule stated in United States Casualty Company v. Maryland Casualty Company, 55 So.2d 741 (Fla.1951); and Crowell v. Messana Contractors, 180 So.2d 329 (Fla.1965). It was therefore, error for the Industrial Commission to reverse same, hence the ruling of the Industrial Commission is quashed, with directions to reinstate the deputy’s order.
The petition for attorney’s fees is denied.
So ordered.
CALDWELL, C. J., and DREW, THORNAL, ERVIN and ADAMS, JJ., concur.